DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on December 17th, 2021, has been entered. 
Upon entrance of the Amendment, claims 21-34 were added and claims 1-14 were cancelled. Claims 15-34 are currently pending. 
Reasons for Allowance
Claims 15-34 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 15-20 were indicated allowable in the previous Office Action. The reasons for allowance of claims 15-20 were also indicated in the previous Office Action.
Regarding to claim 21, the prior art fails to anticipate or render obvious the limitations including “a stress relieving ability of the first lower structure is greater than a stress relieving ability of the second lower structure, and a structural strength of the second lower structure is greater than a structural strength of the first lower structure” in combination with the rest of limitations recited in claim 21.
Regarding to claim 31, the prior art fails to anticipate or render obvious the limitations including “a stress relieving ability of the first lower structure is greater than a stress relieving ability of the second lower structure, and a structural strength of the second lower structure is 
Claims 22-30 and 32-34 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/VU A VU/Primary Examiner, Art Unit 2828